                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

ROBERT A. THOMAS AND
REEL NEET LAWN SERVICE, INC.,
D/B/A REEL NEET EROSION CONTROL                                           PLAINTIFFS

V.                                               CIVIL ACTION NO. 3:19CV47-NBB-RP

REALTY VALUATION, INC.,
JOHN DOE CORPORATION, AND
JOHN DOES 1-5                                                           DEFENDANTS

                                       ORDER

       In accordance with the memorandum opinion issued this day, it is ORDERED AND

ADJUDGED that the defendant’s motion to dismiss is GRANTED. This case is hereby

dismissed with prejudice and closed.

       This 26th day of June, 2019.

                                               /s/ Neal Biggers
                                               NEAL B. BIGGERS, JR.
                                               UNITED STATES DISTRICT JUDGE
